Citation Nr: 0606743	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02 17-288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
asbestosis prior to March 15, 2005, and a rating higher than 
30 percent as of that date onward.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1945 to August 1949.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the veteran's claim for service connection for 
asbestosis and assigned an initial 0 percent (i.e., 
noncompensable) rating.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  In March 2003, to support his claim, he testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.

In September 2003, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  In 
a December 2005 supplemental statement of the case (SSOC) and 
rating decision, the RO increased the asbestosis rating from 
0 to 30 percent effective as of March 15, 2005 (the date of a 
VA examination), and from 0 to 10 percent prior to that date.  
He since has continued to appeal, seeking even higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).

Unfortunately, however, because still further development of 
the evidence is needed before the Board can make a decision, 
this case again is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 




REMAND

The veteran's asbestosis is evaluated using the criteria 
under the General Rating Formula for Interstitial Lung 
Disease.  See 38 C.F.R. § 4.97, DC 6833 (2005).  The criteria 
under DC 6833 are:

Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, 
or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen 
therapy.....................................................................100

FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation....................................................................60

FVC of 65- to 74-percent predicted, or; DLCO (SB) 
of 56- to 65-percent predicted 
..........................................................30

FVC of 75- to 80-percent predicted, or; DLCO (SB) 
of 66- to 80-percent predicted 
..........................................................10

According to a July 2002 Pulmonary Function Test (PFT) at the 
VA, FVC was 79.7 percent of the predicted value.  According 
to a March 2005 PFT, FVC was 71.3 percent, and DLCO (SB) was 
67.4 percent.  The reports of these examinations, however, 
did not address whether any of the other criteria were met 
for a higher 60 percent or 100 percent rating.  There was no 
mention of the maximum exercise capacity, or whether there 
was evidence of cor pulmonale or pulmonary hypertension, or 
whether the veteran required outpatient oxygen therapy.  
According to the DC, any of these criteria may be present for 
a higher 60 percent or 100 percent rating.  So another VA 
examination is required so that all of the pertinent criteria 
can be addressed.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
pulmonary examination to determine 
the current severity of his service-
connected asbestosis.  If possible, 
schedule the examination with the 
physician that conducted the March 
2005 examination.

All necessary testing should be 
done, including PFT and any other 
appropriate testing.  The examiner 
should review the results of any 
testing prior to completion of the 
examination report.

The results of the PFT should be 
recorded in the appropriate manner 
for rating purposes, to include:  a) 
the percentage of predicted of FVC; 
and b) the percentage of predicted 
of DLCO (SB).  The examiner should 
also determine whether the veteran 
has:  c) cor pulmonale (right heart 
failure); d) pulmonary hypertension; 
e) a requirement of outpatient 
oxygen therapy; and f) the maximum 
exercise capacity as measured by 
oxygen consumption (ml/kg/min) with 
cardiac or respiratory limitation.

The examination report should be 
completely legible.  If an 
examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are 
provided.



The claims folder is to be made 
available to the examiner, and the 
examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  A copy of this remand 
should also be provided.  

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.

2.  Review the claims file.  If any 
development is incomplete, including 
if the examination report does not 
contain sufficient information to 
respond to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not 
granted to the veteran's 
satisfaction, prepare an SSOC and 
send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

